I concur in the opinion filed in this case, except in so far as it deals with the questions propounded to certain editors who relied upon R.S. 2:97-11 (formerly sections 1 and 2, chapter 167, Pamph. L. 1933).
I am constrained to dissent from the construction put upon the statute by the opinion filed, assuming that the statute is valid. My interpretation of the purpose and language of the statute is that a newspaper man is not compelled to disclose the means by which he obtained information published in his paper. The "source" of the newspaper man's information is the agency, person or means by which the information was communicated to him, and not the person who is said to have originated the news. As I construe it, the statute was designed to avoid disclosure of the name of the person who supplied the information, hence I cannot agree with the construction of the majority opinion.